Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2021

                                      No. 04-21-00464-CR

                                    Patricia Dawn HANVY,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-837-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The reporter’s record was originally due November 15, 2021. On November 18, 2021,
the court reporter filed a notification of late record requesting an extension of that deadline. We
granted the court reporter’s request and ordered the reporter’s record due by December 15, 2021.
On December 6, 2021, the court reporter filed a second notification of late record requesting an
extension until January 6, 2022. After consideration, we GRANT the request and ORDER the
reporter’s record due by January 6, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court